Co OH NH ON BP WH NY

NO NO NO NO HO NH HN HK HD wy SS Se Se
Oo AN A FBP WH NY KF TOT BO fH > HD A BP WH NO KH OC

 

Case 2:18-cr-00131-RAJ Document 633 Filed 03/01/19 Page 1 of 3

ENTERED. ; . .
FILED = ——~ pecelveD Magistrate Judge Mary Alice Theiler

—— Lop6eD ———
MAR 01 2018

AT SEATTLE, count
TRICT. C N
RAK U.S. bis SHINGTO
WESvERN pigtaict OF WASHIN ry
BY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-131RAJ
Plaintiff, MOTION FOR DETENTION
Vv.
JEROME RAY WILSON,
Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f) | |

1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply): |

[1 Crime of violence (18 U.S.C. 3156).

C1 = Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
_ of ten years or more.

LJ Crime with a maximum sentence of life imprisonment or death.

Drug offense with a maximum sentence of ten years or more.

MOTION FOR DETENTION - 1 UNITED STATES ATTORNEY

U.S. v. WILSON/CR18-131RAJ 700 STEWART STREET, SUITE 5220
. SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Oo IHD A BR WO YP —

NO bNO NH HNO NH NH ND ND NO FS HF HF Fe RR ee
ost NO AN PR WD NYO KF CO OBO FH HD nH BP WH NH K& CO

 

 

Case 2:18-cr-00131-RAJ Document 633 Filed 03/01/19 | Page 2 of 3

XI

2.

Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed.

Felony offense involving a minor victim other than a crime of violence.
Felony offense, other than a crime of violence, involving possession or'use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.

921), or any other dangerous weapon.

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

Serious risk the defendant will flee.

Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror.

Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

x

x]

3.

Defendant’s appearance as required.

Safety of any other person and the community.

Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 3142(e). The presumption applies because:

| Probable cause to believe defendant committed offense within five years of
‘release following conviction for a qualifying offense committed while on
pretrial release.

xX] Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

O Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or _
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY

U.S. v. WILSON/CR18-131RAJ 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo ND A FP WD KH =

Ww NN YN NH NNN BR BB Be Bw SB BS ee
ont NHR OH BP WO HY KH CO OO Wn DB OA HR WO NO — CS

 

 

Case 2:18-cr-00131-RAJ Document 633 Filed 03/01/19 Page 3 of 3

CI Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4. Time for Detention Hearing. The United States requests the Court

conduct the detention hearing:
XI. At the initial appearance

CL] . After a continuance of days (not more than 3)

DATED this 1“ day of March, 2019.

Respectfully submitted,

BRIAN T. MORAN
United States Attprne
| -_

 

VINCENT T. LOMBARDI
Assistant United States Attorney

MOTION FOR DETENTION ~3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
US. v. WILSON/CR18-13 1RAJ | SEATTLE, WASHINGTON 98101

-- (206) 553-7970
